[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION (RE:  REQUEST TO REVISE)
The defendants request to revise the complaint is granted in part, and denied in part, as follows: CT Page 10483
    1. Paragraph 8(g) of the Fifth Count, and Paragraph 7(g) of the Sixth, Seventh and Eighth Counts (including all subsections of each paragraph) are ordered deleted. They are identical to Paragraph F and its subsections, and are unnecessary and repetitious. Also, the plaintiff has not objected to this request to revise (Practice Book 149).
    2. The objection to the Request to Revise is sustained as to part II of the defendant's Request to Revise. The issues raised are not identical thus the sub paragraphs are not unnecessarily repetitious.
Klaczak, J.